Affirmed and Memorandum Opinion filed February 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00256-CV


                         JOHN GIRALDO, Appellant
                                       V.
                     JUAN J. JIMENEZ PAVIA, Appellee


                 On Appeal from County Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 950135

                MEMORANDUM                     OPINION

      This appeal involves an attorney’s fees dispute arising in connection with a
claim for wrongfully withholding a security deposit. We affirm the trial court’s
judgment.

                                  Background

      Juan J. Jimenez Pavia sued John Giraldo for wrongfully withholding a
security deposit in violation of the Texas Property Code. Giraldo v. Pavia, NO.
14-10-00780-CV, 2011 WL 4840712, at *1, (Tex. App.—Houston [14th Dist.]
October 13, 2011, no pet.) (mem. op.).           Pavia filed a motion for summary
judgment, which the trial court granted on April 20, 2010. The trial court’s
summary judgment order states that “there were no genuine issues of material fact
remaining on Pavia’s cause of action for wrongfully withholding a security deposit
in violation of Property Code sections 91.001, 92.103, 92.104, and 92.109.” Id. at
*2. The trial court awarded Pavia $3,400 in damages “along with $8,500 in
attorney’s fees, pre- and post-judgment interest and court costs, and additional
attorney’s fees for collection and in the event an appeal was unsuccessfully
pursued by Giraldo.” Id.

      Giraldo appealed the trial court’s judgment to this court on August 4, 2010.
Id. This court held that the trial court did not err by granting summary judgment on
Pavia’s claim for recovery of the security deposit. Id. at *5. This court also held
that the trial court erred by awarding Pavia attorney’s fees because he failed to
“conclusively prove the amount of his reasonable attorney fees” given that Pavia’s
affidavit in support of attorney’s fees was not notarized and thus was not
competent summary judgment evidence. Id. This court reversed and remanded
“the portion of the final judgment awarding past and potential future attorney’s
fees to the trial court for further proceedings.” Id. at *7.

      The trial court held a bench trial regarding attorney’s fees on remand on
January 25, 2012. The trial court signed a Final Judgment awarding Pavia “the
sum of $25,000 as attorneys’ fees to this final judgment” and “$10,000 as
attorneys’ fees if this case is appealed to the Court of Appeals and [Pavia]
prevails.” After Giraldo filed a Motion to Modify, Correct, or Reform Judgment,
the trial court signed an Amended Final Judgment on February 9, 2010, reducing
Pavia’s attorney’s fees award and awarding him “the sum of $18,000 as attorneys’

                                           2
fees to this final judgment” and “$8,000 as attorneys’ fees if this case is appealed
to the Court of Appeals and [Pavia] prevails.” Giraldo timely appealed the trial
court’s Amended Final Judgment.

                                      Analysis

      In his first issue, Giraldo argues that the “question before the court is
whether attorney fees are considered as a cost of litigation.” Giraldo “contend[s]
that attorney fees are cost and because each side prevailed in the underlying appeal
on an issue that attorney fees for the appeal should and were intended to be split
since both parties hired attorneys and incurred cost in pursuing the appeal.”

      As a general rule, attorney’s fees are not costs. See Equitable Gen. Ins. Co.
v. Yates, 684 S.W.2d 669, 671 (Tex. 1984); Warnock v. Warnock, No. 14-94-
01049-CV, 1996 WL 606987, at *8 (Tex. App.—Houston [14th Dist.] Oct. 24,
1996, no writ) (not designated for publication). The term “costs” usually refers to
“fees and charges required by law to be paid to the courts or some of their officers,
the amount of which is fixed by statute or the court’s rules, for example filing and
service fees.” Hatfield v. Solomon, 316 S.W.3d 50, 66 (Tex. App.—Houston [14th
Dist.] 2010, no pet.) (citing Sterling Bank v. Willard M, L.L.C., 221 S.W.3d 121,
125 (Tex. App.—Houston [1st Dist.] 2006, no pet.)).

      Additionally, the Bill of Costs issued by this court following Giraldo’s
appeal listed a filing fee of $175 and a clerk’s record fee of $53 as court costs in
the appellate court and stated, “The costs incurred on appeal to the Fourteenth
Court of Appeals Houston, Texas are $228.00. Court costs shall be paid as per the
Judgment issued by this Court.” The Bill of Costs did not mention attorney’s fees.

      Because attorney’s fees are not costs, we overrule Giraldo’s first issue.

      In his second issue, Giraldo argues that the trial court erroneously awarded

                                          3
Pavia appellate attorney’s fees without considering that Giraldo prevailed in the
first appeal on his complaint regarding the amount of attorney’s fees the trial court
had awarded in the summary judgment. Citing Smith v. Smith, 757 S.W.2d 422,
426 (Tex. App.—Dallas 1988, writ denied), Giraldo states that an appellee is
entitled to appellate attorney’s fees only if the appellant is unsuccessful on appeal;
therefore, according to Giraldo, the trial court should determine reasonable
attorney’s fees to be awarded to Pavia on remand because Giraldo partially
succeeded in the first appeal. Giraldo contends that, “[s]ince the [first] appeal was
successful on two issues[,] Appellate attorney fees should not be awarded to
[Pavia].”

      In his third issue, Giraldo contends that the trial court’s $18,000 attorney’s
fees award to Pavia is excessive and unreasonable because the case “was not
complex with multiple issues” and “was not litigated for a long time.”

      Giraldo did not request findings of fact or conclusions of law pursuant to
Texas Rule of Civil Procedure 296, and the trial court filed none. When no
findings of fact or conclusions of law are requested or filed in a bench trial, it is
implied that the trial court made all necessary findings to support its judgment.
Preston Reserve, L.L.C. v. Compass Bank, 373 S.W.3d 652, 657 (Tex. App.—
Houston [14th Dist.] 2012, no pet.). Further, Giraldo failed to file a reporter’s
record, despite this court’s April 5, 2012 letter informing him that this court
“would consider and decide those issues that do not require a reporter’s record
unless [Giraldo], within 15 days of notice, provided this court with proof of
payment for the record.” The burden is on the complaining party to present a
sufficient record to the appellate court to show error requiring reversal. Hiroms v.
Scheffrey, 76 S.W.3d 486, 489 (Tex. App.—Houston [14th Dist.] 2002, no pet.).

      Public policy favors the validity of judgments; “the presumption of validity

                                          4
is perhaps even stronger in a bench trial.”          Vickery v. Comm’n for Lawyer
Discipline, 5 S.W.3d 241, 251 (Tex. App.—Houston [14th Dist.] 1999, pet.
denied); see Hebisen v. Clear Creek Indep. Sch. Dist., 217 S.W.3d 527, 536 (Tex.
App.—Houston [14th Dist.] 2006, no pet.).            Where the record is silent, the
presumption of validity will supply by implication every proof, element, factual
finding, or proper application of the law needed to support the judgment. Vickery,
5 S.W.3d at 251. Thus, where there is neither a reporter’s record nor findings of
fact, the appellate court will assume the trial court heard sufficient evidence to
make all the necessary findings needed to support its judgment. Hebisen, 217
S.W.3d at 536; Vickery, 5 S.W.3d at 251.

      Because there is no record of the proceedings on remand, there is nothing
before us to support Giraldo’s assertion that the trial court did not consider that
Giraldo was partially successful in the first appeal; there also is nothing before us
to support Giraldo’s contention that the attorney’s fees award was excessive.
Without a record, we must assume that the (1) trial court considered the fact that
Giraldo was partially successful in the first appeal in awarding Pavia appellate
attorney’s fees; and (2) attorney’s fees award was not excessive. Accordingly, we
overrule Giraldo’s second and third issues.

                                    Conclusion

      We affirm the trial court’s judgment.




                                       /s/       William J. Boyce
                                                 Justice



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
                                             5